DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 01/06/2021, with respect to the claim objections of claims 20 and 25 have been fully considered and are persuasive in view of the amendment filed on 01/06/2021.  The claim objections of claims 20 and 25 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 01/06/2021, with respect to the 35 U.S.C. 103 rejections of claims 17-27 have been fully considered and are persuasive in view of the amendment filed on 01/06/2021.  The claim objections of claims 20 and 25 have been withdrawn. 

Allowable Subject Matter
Claims 17-27 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0035332 A1 teaches transmitting pre-emption indication specifying which symbol(s) of downlink data channel transmission resource has been pre-emptied (paragraphs [114, 112, 123]) .
US 2018/0063865 A1 teaches transmitting pre-emption indication including a plurality of information, i.e. whether the UE needs to monitor indication, monitoring interval, time and/or frequency granularities that constitute the bitmap of content, and type of indication (paragraphs [75, 82]).
US 2018/0035459 A1 teaches transmitting pre-emption indication in particular time domain, to indicate that a first time-frequency resource in present time domain is preempted (paragraphs [103-106]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        February 13, 2021